Citation Nr: 0112780	
Decision Date: 05/04/01    Archive Date: 05/09/01

DOCKET NO.  99-15 876A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
disability compensation in the amount of $728.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. L. Mason, Counsel


INTRODUCTION

The veteran served on active duty from November 1971 to 
August 1979.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 1999 decision by the North Little Rock, 
Arkansas Department of Veterans Affairs (VA) Regional Office 
Committee on Waivers and Compromises (Committee), which 
determined that the overpayment in the amount of $728 was 
properly created and denied waiver of recovery of the 
overpayment.  This overpayment is based on the termination of 
school attendance by the veteran's son, E.  The veteran and 
his representative appeared before a hearing officer at a 
hearing at the RO in September 1999.

In a November 2000 decision, the Board determined that the 
overpayment was not due solely to VA administrative error and 
thus, the overpayment in question was properly created.  At 
that time, the Board remanded the issue of waiver of recovery 
of this overpayment for the Committee to consider the 
veteran's compromise offer.  The case was returned to the 
Board in April 2001; however, the Committee failed to comply 
with the Board's instructions in the November 2000 Remand.  
Nevertheless, in view of the favorable decision herein, the 
compromise offer is rendered moot.


FINDINGS OF FACT

1.  In February 1999, the veteran advised VA of the 
termination of schooling of his son, E., in January 1999.

2.  On June 4, 1999, the RO reduced the veteran's disability 
compensation benefits effective February 1, 1999, based on 
the termination of school attendance by the veteran's son, E.  
This action created an overpayment of $728.

3.  Recovery of the overpayment in the amount of $728 would 
be against the principles of equity and good conscience.


CONCLUSION OF LAW

The veteran is entitled to a waiver of recovery of the 
overpayment of $728.  38 U.S.C.A. § 5302(a) (West 1991); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000); 38 C.F.R. §§ 1.963(a), 1.965(a) 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The RO, in a January 1999 decision determined that the 
veteran was entitled to a total rating based on individual 
unemployability.  In a February 1999 award letter, the RO 
informed the veteran that he was entitled to VA disability 
compensation to include additional benefits for his son, E., 
based on his school attendance.

On February 26, 1999, the veteran submitted a VA Form 21-674, 
Report of School Attendance, showing that his son, E., has 
terminated school attendance on January 12, 1999.  The RO, in 
a letter dated June 4, 1999, advised the veteran that his 
disability compensation benefits were amended and reduced 
effective February 1, 1999, based on the termination of E.'s 
school attendance.  In a July 1999 letter, the veteran was 
advised of the overpayment in the amount of $728.00.  

A July 1999 financial status report reveals that the 
veteran's total monthly family income exceeded his expenses 
by approximately $329.

In his September 1999 hearing, the veteran testified that he 
did what he could by notifying the VA of his son's 
termination of school attendance.  He reported that his 
expenses were greater than he had previously reported.  He 
stated that he was totally disabled and unable to work, that 
his wife suffered from multiple sclerosis, and that one of 
his son's had Tourette syndrome, resulting in unanticipated 
medical expenses.  Additionally, the veteran testified that 
he had approximately $45,000 in bankruptcy as well as 
additional medical expenses that were not reported on his 
financial status report and that after bankruptcy he expected 
to have additional bills of approximately $400 per month.  
The veteran also testified that the VA had already begun to 
withhold $160 from his check, thus reducing the difference 
between his income and expenses to approximately $169.

There is clearly no indication of fraud, misrepresentation, 
or bad faith on the part of the veteran.  38 U.S.C.A. § 
5302(c); 38 C.F.R. §§ 1.963, 1.965(b).  Thus, the request for 
waiver will be evaluated pursuant to the principles of equity 
and good conscience found in 38 C.F.R. § 1.965(a)(2000).  In 
applying the equity and good conscience standard to a case, 
the factors to be considered by the adjudicator are:  (1) 
whether actions of the debtor contributed to the creation of 
the debt, (2) balancing the faults by weighing the fault of 
the debtor against any fault attributable to the VA, (3) 
whether collection would deprive the debtor or the debtor's 
family of basic necessities, (4) whether recovery of the debt 
would nullify the objective for which benefits were intended, 
(5) whether failure to make restitution would result in 
unfair gain to the debtor, and (6) whether the debtor has 
changed position to his detriment due to his reliance upon 
receipt of VA benefits.  38 C.F.R. § 1.965(a) (2000).

The first and second elements pertain to the fault of the 
debtor versus the fault of the VA.  VA was put on notice in 
February 1999 that the veteran's son, E., had quit school.  
However, VA did not act on this information until June 1999, 
about 4 months later.  There was an element of fault on the 
veteran's part because he accepted money to which he was not 
entitled.  However, it is clear that the veteran was not 
guilty of an act of commission or omission which in any way 
caused the erroneous award of benefits and he testified that 
he had no knowledge as to the amount of the compensation 
payments that represented additional benefits for his son.  
In balancing the fault of the VA versus the fault of the 
veteran, the Board finds that VA was primarily at fault for 
the creation of the overpayment.

Additionally, the Board notes that the veteran testified that 
his monthly family income now exceeded his expenses by 
approximately $169 as a result of VA withholding of income 
for a separate overpayment, that there was additional $45,000 
in bankruptcy and medical expenses which he did not report, 
and he expected his expenses to increase based on bankruptcy 
payments and medical problems for himself and members of his 
family.

On review of the evidence to include an approximate 4 month 
delay on the part of the VA in adjusting the veteran's 
disability compensation, the Board concludes that recovery of 
the overpayment, $728, would be against the principles of 
equity and good conscience.  Accordingly, waiver of recovery 
of the overpayment in the amount of $728 is granted.


ORDER

Waiver of recovery of the overpayment in the amount of $728 
is granted.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals



 

